1. The court charged the jury, that "In this case the State relies for a conviction on circumstantial evidence alone, and in order to warrant a conviction upon such evidence each fact necessary to establish the guilt of the accused must be proved by competent evidence beyond a reasonable doubt, and the facts and circumstances proved should not only be consistent with the guilt of the accused, but inconsistent with any other reasonable hypothesis or conclusion than that of guilt, and producing in your minds a reasonable and moral certainty that the accused committed the offense."
This instruction, favorably for appellant, presents the law applicable to circumstantial evidence, and is not subject to the criticism that it does not furnish the jury a proper rule for weighing the facts separately and collectively. There is no prescribed form for such instruction. If the ideas conveyed by the charge are correct, and so expressed as to be understood by the jury, then it is sufficient. Willson's Crim. Proc., sec. 2342. for collated authorities.
2. That he induced appellant to give him property to secure his departure from the State in order to be rid of his testimony did not, of itself, constitute the witness Crowley an accessory. In order to render the witness an accessory, he must have concealed the accused or given him some aid so that he may have evaded an arrest or trial, or the execution of his sentence. Penal Code, art. 86. This was not done. The witness did accept the property, and also agreed to leave the State. He, however, did not leave the State, and it is shown that he sought the bribe as a means of securing testimony for the purpose of convicting appellant for the theft of the animal set out in the indictment. He was active in the prosecution of the case, and testified in behalf of the State on the trial. This evidence did not require a charge upon the law applicable to accomplice testimony, and the court did not err in failing to so charge.
3. Nor did the court err in failing to charge the jury that they could not convict appellant for theft of any animal other than that set out in the indictment. No such issue was suggested by any evidence adduced on the trial. There was no proof whatever in regard to other stolen cattle.
The testimony is sufficient, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.
 *Page 1